Citation Nr: 0823866	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision.  

The veteran's Substantive Appeal, received in January 2005, 
requested a hearing before a Veterans Law Judge.  The veteran 
subsequently notified the Board in March 2005 that he would 
be unable to attend a Board hearing because he had been 
incarcerated.  His request for a hearing before the Board is 
accordingly deemed to be withdrawn.  

In December 2006, the Board issued a decision denying the 
claim.  The veteran thereupon appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in March 2008 issued an Order granting a Joint 
Motion of the Parties to vacate the Board's decision and 
remand the case back to VA for further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions in 
compliance with the Court's order.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The Joint Motion of the Parties, as incorporated by the 
Court's Order, found that the veteran's last VA examination 
of record, performed in October 2002, was inadequate because 
the examiner had not reviewed the claims file in conjunction 
with the examination.  

The Joint Motion also found the October 2002 examination to 
be inadequate because the examiner had conducted a telephone 
interview rather than an in-person examination despite notice 
to VA that the prison in which the veteran was (and 
presumably still is) incarcerated was willing to make 
accommodations to outside organizations with special needs 
such as VA.  The Joint Motion accordingly found that remand 
was necessary to afford the veteran an examination in person.  

The Board notes in that regard that the VA Adjudication 
Procedure Manual, M21-1-MR, pt. III, IV, ch. 3.A.11.d states 
VA is authorized to pay for the cost of a medical examination 
provided by prison authorities under certain circumstances 
when an examination is required.  When an examination of an 
incarcerated veteran is required, the RO and/or the local VHA 
Medical Examination Coordinator should confer with prison 
authorities to determine whether the veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel, or examined at the prison by VHA personnel, by 
prison medical providers at VA expense, or by fee-basis 
providers contracted by VHA.  

Accordingly, the RO must coordinate with the VAMC and with 
Department of Corrections authorities in order to afford the 
veteran a medical examination at VA expense as per the 
procedures in M21-1-1MR, pt. III, VI, ch. 3.A.11.d.  If for 
some reason examination is not feasible under the provisions 
of the Manual, the RO must fully document those reasons 
before returning the case to the Board.  

The Board notes that a recent decision by the Court held that 
VCAA does not require examination by a physician, so an 
examination performed by a nurse or other clinician would 
satisfy the duty to assist.  Cox v. Nicholson, 20 Vet. App. 
563 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
rating per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating.  The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence.  

2.  The RO should coordinate with VHA to 
schedule the veteran for a VA psychiatric 
examination at an appropriate VA medical 
facility or at a Department of 
Corrections facility per the procedures 
in M21-1-1MR, pt. III, VI, ch. 3.A.11.d. 

If the examination is performed at a VA 
facility or by a VA-contracted examiner, 
the entire claims file must be made 
available to the examiner for the purpose 
his/her study, and the examiner should 
indicate in the report the entire file 
was reviewed.  See Proscelle v. 
Derwinski,  2 Vet. App. 629, 632 (1992) 
(medical examinations for compensation 
and pension purposes, conducted without 
contemporaneous review of the veteran's 
claims file, are deficient for rating 
purposes).  

If the examination is performed by a 
Department of Corrections examiner, the 
claims file need not be made available to 
the examiner.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) (the Court indicated 
it had never decided that in every case a 
medical examiner must review all prior 
medical records before issuing a medical 
opinion or diagnosis).  

The examination report should include a 
discussion of the veteran's documented 
medical history as well as his subjective 
history regarding his symptoms.  

The veteran's symptoms should be reported 
in terms consistent with the applicable 
rating criteria in 38 C.F.R. Part 4 
(Schedule for Rating Disabilities).  See 
Massey v. Brown, 7 Vet. App. 204 (1994) 
(in developing the case, it is essential 
to obtain medical findings that are 
stated in terms conforming to the 
applicable rating criteria).  If the 
examination is to be performed by a 
Department of Corrections examiner, 
copies of all relevant rating criteria 
for each disability should be provided 
for his/her use.  

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

Specifically, if the veteran cannot be 
afforded an examination at VA expense per 
the procedures in M21-1-1MR, pt. III, VI, 
ch. 3.A.11.d, the RO must document the 
reason(s) in detail in the claims file.  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
increase in light of all pertinent 
evidence and legal authority.  

The RO's adjudication should consider the 
veteran's history for the entire period 
under appeal, and should consider whether 
"staged ratings" are appropriate; see 
Hart, 21 Vet. App. 505.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




